DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 09/12/2022 Applicant amended claims 1 and 3, and added the new claim 36. Claims 1, 3, 7-19, 23-25, 29, 31, and 36 are pending; claims 23-25 and 31 are withdrawn from prosecution for reasons of record. Claims 1, 3, 7-19, 29, and 36 are currently examined.

Drawings
The drawings are objected to because Figure 1 is barely readable. Corrected
drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office
action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Request for interview
On 09/12/2022 Applicant submitted an automated interview request with Examiner. The proposed date was on 09/18/2022, which was a Sunday. Examiner left a message on Applicant’s telephone indicating that the Sunday date is not feasible since Sunday is not a working day for Examiner. Applicant never replied to the voice mail left and thus no interview took place.

Withdrawn claim rejection
Claim Rejections - 35 USC § 112
The rejection of claims 1, 3, 7-19, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-19, and  29 remain, and 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record.
As iterated in the previous Office action, specification fails to disclose a representative number of species to describe the claimed genera, since Applicant is in possession of only:
a first scFv domain at the N-terminal, comprising a ROR1 (of SEQ ID NOs: (6, 8), (2, 4) , and (10, 12)), PD-L1 (14,16) , EGFRvlll (40,42), or CD19 (44, 46) binding specificity;
a Fab domain, comprising a PD-L1, EGFRvlll, or CD19 binding specificity;
a Fc domain of SEQ ID NO: 48 or 50, and
a second scFv domain at the C-terminal, comprising a CD3 (18, 20), (22, 24), (26, 28), (30 or 32, 34) binding specificity.
On page 6 of the remarks Applicant argues that by amending the claims the specification proves that Applicant was in possession of the full scope of the claims. The arguments were carefully considered but not found persuasive because claim 1 is still not claiming representative constructs. With regard to claim 2 and dependents, Applicant’s attention is drawn to the fact that claiming antibodies with 98% sequence identity with a given sequences, absent indication invariable CDRs, does not fulfil the requirement for representative species. This is because altering amino acid sequences in the CDR would lead to the lack of specificity to that what is desired (see Giusti et al. PNAS, 84, 2926-2930, 1987). Applicant is also made aware that claims the antibodies as dependents of claim 1 and enumerating the specific antibody residues separately would not fulfill the written description requirement. Applicant would have a better chance for allowance if the constructs that are in possession would be enumerated in an independent claim. Until then, the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647